OPINION
Opinion by
Chief Justice WRIGHT.
Appellant’s brief in this case is overdue. By order dated October 18, 2012, we granted appellant’s second motion to extend time to file his brief and ordered appellant to file his brief by October 31, 2102.' We cautioned appellant that no further extensions would be granted absent exceptional circumstances. By letter dated November 5, 2012, we notified appellant the time for filing his brief had expired. We directed appellant to file his brief and an extension motion within ten days or the case would be dismissed. To date, appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court regarding the status of this appeal.
Accordingly, we dismiss this appeal. See Tex.R.App. P. 38.8(1), 42.3(c).